Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 1 of 12

claims resource management, inc. 0.0. Bow250

California license fo. 2835861 33345 Santiago Rd.
flevada license fio. 10850 fleton, California 93510
Telephone: (661) 265-6100

Fax: (661) 265-4150

www.crinL.com

August 29, 2019 Erika Floyd

Direct Line: (661) 265-6436
E-mail: erika@crmi.com

VIA CERTIFIED MAIL/RETURN RECEIPT REQUESTED
RETURN RECEIPT NO. 92148969009997901415717504

Adams Residential Contracting, Inc.
9616 Roosevelt Way NE
Seattle, Washington 98115

Attn: Kevin Adams

Insurer: Developers Surety and Indemnity Company

Insured: Adams Residential Contracting, Inc. (“Adams Residential”)
Policy: BIS00019250-03

Plaintiff: City of Seattle

Our File No: 47122

Dear Mr. Adams:

Claims Resource Management, Inc. is the third party claims administrator for Developers Surety and
Indemnity Company (“DSI”) for the above Policy. We are writing to you as the principal of Adams
Residential. Ifthis letter should be sent somewhere else, please contact us immediately.

DST has retained Scott Clements to represent Adams Residential in this case. Defense counsel’s contact
information is:

W. Scott Clement
Clement & Drotz, PLLC
100 W. Harrison Street., Suite —350
Seattle, Washington 98119
Telephone No: (206) 448-9595
Fax No: (206) 448-2235
E-mail: sclement(@clementdrotz.com

 

I. Background

DSI recites to certain information gained in its investigation of this Claim for purposes of setting forth
its coverage position. DSI recitation of facts is not meant to be exhaustive nor is it meant to take any
position as to the truth or falsity of the known facts.

claims resource management of nevada, inc.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 2 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 2

DSI received notice of this Claim from Adams Residential’s agent who provided a copy of the lawsuit
which Adams Residential was served with on August 19, 2019. The City of Seattle filed a lawsuit
against Adams Residential and McDowell Northwest Pile King, Inc. (“McDowell”). The City is
seeking damages excess of $1 million, and its attorney fees/costs, for the sewer repairs for the damage
allegedly caused during construction at 3503 4" Avenue NE. The City alleges it discovered in July
2017 two or more pipe piles going through the City’s sewer main pipeline. According to the complaint,
Adams Residential applied for a permit for this project on June 21, 2016 and “initiated” a Washington
One Call on August 11,2016. The City purports to have “responded to the One Call by providing best
available records regarding identified but unlocatable drainage and wastewater sewer main pipelines
going through the property.” The City further alleges Adams Residential subcontracted McDowell to
provide/install the pipe piles and McDowell’s work was completed by September 13, 2016. The City
alleges that McDowell dropped pipe piles through the drainage and wastewater main pipelines. The
City alleges that McDowell failed to request a locate prior to tts work and that Adams Residential
“either failed to communicate the information provided by [the City] to McDowell or failed to
appropriately supervise the job as the general contractor.”

The documentation you provided includes a July 26, 2017 letter from the City to Adams Residential
advising of the damaged sewer main, the August 11, 2016 Washington One Call ticket, and a copy of
McDowell’s September 13, 2016 invoice.

IL. Policy and Issues of Coverage

DSI issued Commercial General Liability Policy BISO0019250-03 to Adams Residential in effect from
June 19, 2016 through June 19, 2017. The Policy provides limits of liability of $1,000,000 for each
occurrence, $2,000,000 in the general aggregate, $2,000,000 in the products-completed operations
aggregate, and is subject to a $1,000 property damage deductible per “occurrence.”

The Insuring Agreement is outlined on COMMERCIAL GENERAL LIABILITY COVERAGE
FORM, CG 00 01 04 13, which state in pertinent part. . .

1. Insuring Agreement
a. We will pay those sums that the insured becomes
legally obligated to page as damages because of “bodily

injury” or “property damage” to which this insurance
applies.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 3 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 3

b. This insurance applies to “bodily injury” and “property
damage” only if:

(1) The “bodily injury” or “property
damage” is caused by an “occurrence”
that takes place in the “coverage
territory”;

(2) The “bodily injury” or “property
damage” occurs during the policy
period;

The Insuring Agreement is also amended by INSURING AGREEMENT AMENDMENT - USEOF
EXTRINSIC EVIDENCE - DUTY TO DEFEND ORINDEMNIPY, ID 00 47 01 14, which states
in pertinent part...

We may look to extrinsic evidence outside of the allegations and/or facts pleaded by any
claimant to determine whether we owe a duty to defend or indemnify against a “suit”

seeking “bodily injury’, “property damage”,... We may rely on extrinsic evidence to
deny the defense and/or indemnity of a “suit”.

The CG 00 01 04 13 form also includes SECTION TV - COMMERCIAL GENERAL LIABILITY
CONDITIONS which states in pertinent part...

2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

b. If a claim is made or “suit” is brought against any
insured, you must:

(1) Immediately record the specifics of the
claim or “suit” and the date received;
and
(2) Notify us as soon as practicable.
You must see to it that we receive written notice of the

claim or “suit” as soon as practicable.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 4 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 4

c. You and any other involved insured must:

(1) Immediately send us copies of any
demands, notices, summonses or legal
papers recerved in connection with the
claim or “suit”;

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation
or settlement of the claim or defense
against the “suit”; and

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization which may be
liable to the insured because of injury
or damage to which this insurance may
also apply.

d. No insured will, except at that insured’s own cost,
voluntarily make a payment, assume any obligation, or
incur any expense, other than for first aid, without our
consent.

The Policy includes ADDITIONAL CONDITIONS ENDORSEMENT, ID 00 06 01 14, which
states in pertinent part...

The following conditions precedent to coverage are added to and form part of the policy:

1. You much be named an additional insured on the commercial general
liability policy of each contractor and subcontractor that performs work
on your behalf throughout the time of each such contractor’s and
subcontractor’s performance, and each such policy must provide defense
as well as indemnity to you as an additional insured.

2. You must obtain a certificate of insurance from each contractor and
subcontractor that performs work on your behalf prior to the
commencement of each such contractor’s and subcontractor’s work
indicating that each such contractor and subcontractor has a commercial
general liability policy in effect.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 5 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019
Our File: 47122

Page 5

The

3. Both the policy within which you are named as an additional insured
and the certificate of insurance you obtain must have each occurrence,
general aggregate and product-completed operations aggregate limits,
including sublimits, in an amount equal to or greater than this policy.

4. You must obtain a hold harmless agreement from each of your
contractors and subcontractors, indemnifying you against all loss in any
way related to work performed on your behalf by each such contractor
and subcontractor.

Policy includes EXCLUSION OF CONSTRUCTION MANAGEMENT

CONSULTING, ID 00 33 08 09, which states in pertinent part . . .

The Policy includes EXCLUSION-NON-COMPLIANCE WITH BUILDING CODES, ID 00 28

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to “bodily injury” or “property damage” arising out of
or resulting from any insured acting as or in the capacity of a “construction manager”
or “construction consultant”.

For purposes of this exclusion, “construction manager” or “construction consultant”
means any person or entity undertaking to manage, consult on, advise on, or control
construction planning, activities or work except as a “general contractor”.

For purposes of this endorsement, “general contractor” means a contractor, not affiliated
with the owner, having a written contract with the owner, and is required in return for
monetary compensation by the owner: to supply all labor and material to complete one
or more projects using its own employees, material suppliers or subcontractors; to pay
for all labor, subcontractors and materials from the general contractor’s own funds in
the ordinary course of its business in pursuit of profit; to invoice the owner to cover
payouts to employees, subcontractors and suppliers as each project progresses; and to
have direct written contracts or purchase orders with its subcontractors and suppliers.

08 09, which states in pertinent part . . .

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 6 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 6

This insurance does not apply to:

“Bodily injury”, “property damage”... . arising out of, caused by, or attributable to,
whether in whole or in part, the design, construction, fabrication, maintenance or repair,
including remodeling, of any structure in a manner not in compliance with the
controlling building code. This exclusion applies notwithstanding any ecological or
resource-efficient benefits that might result from such design, construction, fabrication,
maintenance or repair.

The CG 00 01 04 13 form also includes SUPPLEMENTARY PAYMENTS - COVERAGES A
AND B which states in pertinent part . . .

1. We will pay, with respect to any claim we investigate or settle, or any
“suit” against an insured we defend:

e. All court costs taxed against the insured in the “suit”.
However, these payments do not include attorneys’ fees
or attorneys’ expenses taxed against the insured.

The CG 00 01 04 13 form includes SECTION ITI - LIMITS OF INSURANCE which states in
pertinent part. . .

1. The Limits of Insurance shown in the Declarations and the rules below
fix the most we will pay regardless of the number of:

a. Insureds;
b. Claims made or “suits” brought; or
c. Persons or organizations making claims or bringing
“suits”.
2. The General Aggregate Limit is the most we will pay for the sum of:
a. Medical expenses under Coverage C;
b. Damages under Coverage A, except damages because

of “bodily injury” or “property damage” included in the
“product-completed operations hazard”; and

c. Damages under Coverage B.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 7 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 7

3. The Products-Completed Operations Ageregate Limit is the most we
will pay under Coverage A for damages because of “bodily injury” and
“property damage” included in the “products-completed operations
hazard”.

5. Subject to Paragraph 2. or 3. above, whichever applies, the Each
Occurrence Limit is the most we will pay for the sum of:

a. Damages under Coverage A; and
b. Medical expenses under Coverage C

because of all “bodily injury” and “property damage” arising out of any
one “occurrence”.

The Policy includes WASHINGTON CHANGES - DEFENSE COSTS, IL 01 23 11 13, which
states in pertinent part...

A. The provisions of Paragraph B. Are added to all insuring agreements
that set forth a duty to defend under:

1. Section I of the Commercial General Liability, . . .
Products/Completed Operations Liability, .. .

Paragraph B. also applies to any other provisions in the policy that sets
forth a duty to defend.

B. If we initially defend an insured (“insured”) or pay for an insured’s
(“insured’s”) defense but later determine that none of the claims
(“claims”), for which we provided a defense or defense costs, are
covered under this insurance, we have the right to reimbursement for the
defense costs we have incurred.

The right to rermbursement under this provision will only apply to the
costs we have incurred after we notify you in writing that there may not
be coverage and that we are reserving our rights to terminate the defense
or the payment of defense costs and to seek reimbursement for defense
costs.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 8 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 8

SECTION V - DEFINITIONS

3. “Bodily injury” means bodily injury, sickness or disease sustained by a person,
including death resulting from any of these at any time.

13. “Occurrence” means an accident, including continuous or repeated exposure to
substantially the same general harmful conditions.

16. “Products-completed operations hazard”:

a. Includes all “bodily injury” and “property damage”
occurring away from premises you own or rent and
arising out of “your product” or “your work” except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been completed
or abandoned. However, “your work”
will be deemed completed at the earliest
of the following times:

(a) When all the work
called for in your
contract has been
completed.

(b) When all of the work to
be done at the job site
has been completed if
your contract calls for
work at more than one
job site.

(c) When that part of the
work done at a job site
has been put to its
intended use by any
person or organization
other than another
contractor or

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 9 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.

August 29, 2019
Our File: 47122
Page 9
subcontractor working
on the same project.
Work that may need service, maintenance, correction,
repair or replacement, but which is otherwise complete,
will be treated as completed.
b. Does not include “bodily injury” or “property damage”

arising out of:

(1) The transportation of property, unless
the injury or damage arises out of a
condition in or on a vehicle not owned
or operated by you, and that condition
was created by the “loading or
unloading” of that vehicle by any
insured;

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials; or

(3) Products or operations for which the
classification, listed in the Declarations
or in a policy Schedule states that
products-completed operations are
subject to the General Aggregate Limit.

17. “Property damage” means:

a. Physical injury to tangible property, including all
resulting loss of use of that property. All such loss of
use shall be deemed to occur at the time of the physical
injury that caused it; or

b. Loss of use of tangible property that is not physically

injured. All such loss of use shall be deemed to occur
at the time of the “occurrence” that caused it.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 10 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 10

For the purposes of this insurance, electronic data is not tangible
property.

As used in this definition, electronic data means information, facts or
programs stored as or on, created or used on, or transmitted to or from
computer software, including systems and applications software, hard
or floppy disks, CD-ROMs, tapes, drives, cells, data processing devices
or any other media which are used with electronically controlled
equipment.

39 ee,

18. “Suit” means a civil proceeding in which damages because of “bodily injury’, “property

damage”... to which this insurance applies are alleged. ‘Suit’ includes:

a. An arbitration proceeding in which such damages are
claimed and to which the insured must submit or does
submit with our consent; or

b. Any other alternative dispute resolution proceeding in
which such damages are claimed and to which the
insured submits with our consent.

ITI. Conclusion

In determining if there is any potential for coverage for Adams Residential, as outlined on INSURING
AGREEMENT AMENDED - USE OF EXTRINSIC EVIDENCE - DUTY TO DEFEND OR
INDEMNIFY which amends the Insuring Agreement, DSI is allowed to look at extrinsic evidence
when determining if there is any potential for coverage.

In order for there to be coverage this Claim must come within the Insuring Agreement. As outlined
above, a. and b. of the Insuring Agreement provides that the Policy covers bodily injury and property
damage caused by an occurrence during the Policy Period. The Policy does not cover bodily injury or
property damage not on account of an occurrence during the Policy Period. The City is not currently
making a Claim for bodily injury. The alleged damage appears to constitute property damage caused
by an occurrence during the Policy Period. Should it later be determined the alleged damage occurred
outside of the Policy Period, coverage will come into question.

Adams Residential’s duties under the Policy is outlined on Duties In The Event Of Occurrence,
Offense, Claim Or Suit. Adams Residential received notice of the City’s Claim on July 26, 2017;
however, DSI did not receive notice until August 19, 2019. Should Adams Residential’s failure to
notify DSI of this Claim in July 2017 somehow prejudice DSI’s ability to defend Adam’s Residential,
coverage will come into question. Additionally, we previously requested a copy of the hold-harmless
agreement Adams Residential obtained from McDowell and evidence that Adams Residential is an
additional insured under McDowell’s insurance Policy.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 11 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 11

To date, we have not received the requested documentation. Please provide the documentation as soon
as possible.

The ADDITIONAL CONDITIONS ENDORSEMENT outlines conditions precedent to coverage
which Adams Residential comply with when using subcontractors. Specifically Adams Residential must
be named as an additional insured on the subcontractors’ Commercial General Liability Policies and
Adams Residential must obtain a hold-harmless agreement from the subcontractors. Please provide us
with whatever evidence Adams Residential has to show it complied with these conditions. Should it be
determined Adams Residential has not complied with the conditions, coverage will come into question.

In addition, the EXCLUSION OF CONSTRUCTION MANAGEMENT AND CONSULTING
defines the roles of a construction manager, construction consultant, and general contractor. We
understand that Adams Residential was the general contractor on this project. Should it later be
determined that Adams Residential’s role on this project does not come within the definition in this
exclusion of a general contractor, coverage may come into question.

The City alleges that McDowell failed to comply with RCW 19.122 and request a locate prior to its
work as well as the City alleges Adams Residential failed to provide McDowell with the locate
information or failed to properly supervise the job. As outlined on EXCLUSION - NON-
COMPLIANCE WITH BUILDING CODES, should it be determined that Adams Residential, or
its subcontractor McDowell’s, work was done not in compliance with the controlling building codes,
coverage may come into question.

The City is seeking to recover its attorney fees/costs. As outlined on SUPPLEMENTARY
PAYMENTS - COVERAGES A AND B should the City be awarded its attorney fees/costs and that
award be taxed against Adams Residential, there will be no coverage for the attorney fees/costs.

The City is seeking damages excess of $1 million. The Policy includes a $1 million Each Occurrence
limit. As outlined on SECTION III - LIMITS OF INSURANCE the Each Occurrence limit is the
most that is available under the DSI Policy for this case. To the extent that Adams Residential has
excess insurance abovethe DSI Policy we recommend Adams Residential put its excess carrier on notice
of this case.

As outlined on WASHINGTON CHANGES - DEFENSE COSTS should it later be determined
there is no potential for coverage under the DSI Policy for this Claim DSI reserves the right to withdraw
from Adams Residential’s defense, upon reasonable notice, and to seek reimbursement from Adam
Residential the amount paid in defense costs.

DSI expressly reserves all of its rights, remedies and defenses under the Policy and law, including, but

not limited to, the right to commence a declaratory judgment or other coverage action against any or
all insureds.

Final-P:\wpaug'47122ef0827L.wpd
Case 2:20-cv-00912-BJR Document 10-3 Filed 08/27/20 Page 12 of 12

claims resource management, inc.

Adams Residential Contracting, Inc.
August 29, 2019

Our File: 47122

Page 12

Furthermore, nothing stated or not stated in this letter is intended to or shall waive any of DSI’s rights,
remedies or defenses under the Policy or the law, all of which are expressly reserved.

Additionally, if Adams Residential has more information that it believes could impact DSI’s coverage
position, please send that information to my attention. DSI welcomes Adams Residential’s perspective
and will consider any information or comments it may offer.

Should you have any questions or concerns regarding this letter, please feel free to contact me.

Very truly yours,

CLAIMS RESOURCE MANAGEMENT, INC.

Erika Floyd
Senior Claims Analyst

EF:hsf

ee: Monica McCann
Choice Insurance, LLC
1715 Market Street, Suite 100
Kirkland, Washington 98033

Final-P:\wpaug'47122ef0827L.wpd
